Citation Nr: 0725665	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-07 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic headache 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from November 1996 to July 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
October 2004.  A statement of the case was issued in January 
2005, and a substantive appeal was received in March 2005.  
The veteran testified at an RO hearing in July 2005.  The 
veteran requested a Board hearing at the RO (Travel Board), 
but failed to appear for his scheduled hearing in April 2007.

The appeal also originally included the issue of service 
connection for back disability.  However, service connection 
was established for right-sided lumbar strain by rating 
decision in September 2005.  The issue is therefore no longer 
in appellate status.  


FINDING OF FACT

Chronic headache disability was not manifested during the 
veteran's active duty service or within one year of discharge 
from service, nor is chronic headache disability otherwise 
related to such service.


CONCLUSION OF LAW

Chronic headache disability was not incurred in or aggravated 
by the veteran's active duty service.   38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The October 2003 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the October 2003 VCAA letter notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

Further, the October 2003 letter was sent to the appellant 
prior to the August 2004 rating decision.  The VCAA notice 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided an October 2003 VCAA letter with notice of what type 
of information and evidence was needed to substantiate the 
claims for service connection.  The veteran has also been 
provided with March 2006 and September 2006 notices of the 
types of evidence necessary to establish a disability rating 
for his disability claim and the effective date of the 
disability.  

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  Also, the 
veteran was afforded a VA examination in September 2005 and a 
medical opinion was obtained.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with his claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).   Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service medical records show that the veteran was treated in 
February 2000 after striking his head on a basketball hoop; 
he complained of a headache.  However, subsequent service 
medical records do not document any ongoing complaints 
related to this injury.  

In contemporaneous medical history provided by the veteran at 
the time of his discharge examination in September 2000, he 
checked the appropriate box indicating that he did not have 
or had not had frequent or severe headaches.  The veteran's 
head and neurologic systems were clinically evaluated as 
normal at that time.  

Also in September 2000, approximately a week after his 
separation examination, the veteran was treated in September 
2000 for a cut on his head sustained when he hit his head on 
a doorstop.  The veteran denied any loss of consciousness, 
shortness of breath, and headaches.     

Post-service medical records appear to show that the veteran 
first sought treatment for headaches in October 2003.  He 
attributed the headaches to active duty service.  The veteran 
was later seen in March 2005 for headaches in the bitemporal 
area.       
 
To assist the veteran with his service connection claim, he 
was afforded a VA examination in September 2005.  The veteran 
complained of headaches occurring once a week that lasted 
approximately 4 hours.  He reported that the headaches were 
concentrated in the temporal regions bilaterally and usually 
started when he was at work or engaged in strenuous activity.  
The veteran described the headaches as throbbing in nature.  
The veteran stated that he took medication for relief or 
slept until it resolved.  After examining the veteran and 
reviewing the veteran's claims file, the examiner diagnosed 
the veteran with mild intermittent headaches that did not 
disable the veteran or cause any loss of work.  The examiner 
stated that the headaches were likely vascular in origin and 
that it would be speculation to relate them to his minor 
scalp lacerations in service.  The examiner explained that at 
the time of his scalp lacerations, the veteran had no 
neurological symptoms and no complaints of headaches 
thereafter while in service.  
 
In his substantive appeal received in March 2005, the veteran 
maintains that he did not start having major headaches until 
after his injuries and started treatment because of his 
continuous pain.  At his July 2005 Decision Review Officer 
(DRO) hearing, the veteran testified that his headaches 
started about a year after discharge.  He further testified 
that he did not actually go in for headaches to the hospital 
when he first got out of service, but he did mention the 
headaches to his doctor when he went in for his back.  VA 
medical records reveal that the veteran was seen for his back 
in October 2003, and the same medical record reveals a 
diagnosis of headaches.  

After reviewing the totality of the evidence, the Board is 
unable to find that service connection for chronic headache 
disability is warranted.  Although service medical records do 
document complaints of headaches in February 2000 in 
connection with a basketball injury, subsequent service 
medical records do not document any pertinent complaints.  At 
the time of his discharge examination in September 2000, the 
veteran denied headaches, and clinical examination did not 
suggest any headache disability.  Although the veteran 
suffered another injury shortly after his discharge 
examination, it was expressly noted in service medical 
records that the veteran denied headaches.  There is also no 
supporting evidence of chronic headaches for approximately 
two years after service.  All of this evidence suggests that 
chronic headache disability was not manifested during service 
or within one year of discharge.  

The Board acknowledges the veteran's and his representative's 
assertions that the currently diagnosed headaches were caused 
by in-service head injuries service.  However, although lay 
persons are competent to provide evidence regarding injury 
and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.

The question of whether the veteran's headaches are related 
to service was addressed by a VA medical examiner in 
September 2005.  The examiner, after reviewing the claims 
file and examining the veteran, offered an opinion to the 
effect that it would be speculative to relate the veteran 
current headaches to the scalp lacerations during service.  
The examiner noted that there were no neurological symptoms 
at the time of the scalp lacerations and no complaints of 
headaches thereafter during service.  The Board finds that 
the examiner's opinion and report are consistent with and 
supported by the service medical records.  The September 2005 
examination is therefore entitled to considerable weight.

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
chronic headache disability. 




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


